Orders reversed and motion to open default granted, without costs of this appeal to either party, on the following grounds: 1. When the case was moved for trial and judgment by default was taken, proceedings in the action were stayed by an order of this court dated September 26, 1922, and entered on October 11, 1922. While the language of that order is not entirely clear, it was intended to and did stay all proceedings in the actions until the determination of the appeals from orders in both the trustee’s and creditors’ actions then pending in this court. 2. While there had been theretofore much unjustified delay, there seems in this instance to have been sufficient reason for postponement, in that plaintiff’s attorney was unable bo be present in court by reason of illness and there were commissions outstanding to take the depositions of witnesses. All concur.